DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.

Status of Claims 
Claim(s) 2-7 are pending in the application. Claim(s) 1, 8-17 have been canceled. Claim(s) 18-19 have been added. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4, 6 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Teru (JP 2003251480) in view of Kurahashi (US 7502537) in further view of Hirano (US 2014/0076870)
As Per Claim 2, Teru discloses a laser machining method comprising 
preparing a plurality of optical fibers [Fig. 2, #25]; 
a condenser lens [Fig. 2, #27] condensing the laser beam of each of the optical fibers [Par. 22 “…The optical element 27 can be a polarizing element such as a prism that changes the optical path of the laser beam or a condensing lens that collects the laser beam at the focal point…”]; and
 a supply nozzle [Fig. 2, #3] for supplying a molten material by injection [Par. 11; “…the material powder 3 is melted by receiving energy from the conical film-shaped laser beam 11, and the melt is deposited on the work 5 to form the clad layer 7.….”], the optical fibers [Fig. 2, #25] are arranged on the periphery of the supply nozzle [Fig. 2, #3], wherein the supply nozzle [Fig. 2, #3] is arranged so as to penetrate the condenser lens at the center thereof  [Fig. 2, #27],and
irradiating the molten material supplied from the supply nozzle [Fig. 2, #3] with the laser beam [Fig. 2, #11] from the optical fibers at plural different locations [Fig. 2, #25] on the axis between a nozzle tip port [Fig. 2, #3] and the welding spot [Fig. 2, #29] while melting molten material by the laser beam [Fig. 2, #11]

    PNG
    media_image1.png
    404
    300
    media_image1.png
    Greyscale


Teru does not disclose a plurality of collimator lenses, each being arranged in each of the plurality of optical fibers to pass a laser beam therethrough. 
Neither Teru nor Hirano disclose the optical fibers are arranged on a periphery of the supply nozzle such that distances to the collimator lens or to the condenser lens through the collimator lens are different; and
 a control member for moving each of the plurality of optical fibers associated with each of the collimator lenses, parallel to the supply nozzle or with respect to a radial direction of the condenser lens, 
selecting a location of each of the plurality of optical fibers associated with each of the collimator lenses with respect to a radial direction of the condenser lens so that the laser beams are directed to plural different locations on an axis between a nozzle tip port and a welding spot on an axis of the condenser lens and/or a periphery of the axis; and 
wherein distances to the collimator lens or the radial locations of the plurality of optical fibers are selected to melt the molten material at the plural different locations on the axis. 
Kurahshi, much like Teru and Hirano, pertains to an optical fiber bundle and processing equipment. [abstract] 
Kurashi discloses the optical fibers [Fig. 3, #3] are arranged on a periphery of the supply nozzle [Fig. 3, #18] such that distances to the collimator lens or to the condenser lens [Fig. 4, #6] are different [Col. 3, Lines 40-45 & 60-65; “Adjuster 18 has optical fiber holder 1 to fix a plurality of optical fibers 3 as a holder part and runner 4 to move the light beam emitting portions in optical fiber holder 1 as a mechanical part.…adjusting the amount of compression pressure applied on optical fiber holder 1 by runner 4, the amount of elastic deformation for the separated tips of tapered end of optical fiber holder 1 can be adjusted. Consequently, this can adjust positions of optical fibers 3 disposed annularly freely. By adjusting the positions of optical fibers 3, the irradiation pattern formed of light beam emitted from optical fibers 3 disposed annularly can be varied.…”; the reference explicitly discloses that by deforming the separated tips of the optical fibers, the position of the fibers are adjusted freely and thus creates a varied irradiation patter of the light beam. That is, each of the plurality of optical fibers are adjusted freely to one another,  Moreover in Col. 6, Lines 41-45; “…Disposing of optical fiber 3 or 12 is not limited only to annular or parallel but various forms such as elliptical, triangular, quadrangular, star-shaped or the like may be acceptable…”; the reference explicitly discloses that each of the optical fibers deform elastically, and that they are not limited to being disposed in an annular or parallel manner, but can take various shapes such as star shaped, triangular, which would cause various distances between the optical fibers and the condenser lens ] ; and
 a control member [Fig. 4, #4] for moving each of the plurality of optical fibers [Fig. 4, #3; Col. 3, Lines 40-45 & 60-65; “Adjuster 18 has optical fiber holder 1 to fix a plurality of optical fibers 3 as a holder part and runner 4 to move the light beam emitting portions in optical fiber holder 1 as a mechanical part.…adjusting the amount of compression pressure applied on optical fiber holder 1 by runner 4, the amount of elastic deformation for the separated tips of tapered end of optical fiber holder 1 can be adjusted. Consequently, this can adjust positions of optical fibers 3 disposed annularly freely. By adjusting the positions of optical fibers 3, the irradiation pattern formed of light beam emitted from optical fibers 3 disposed annularly can be varied.…”], parallel to the supply nozzle or with respect to a radial direction of the condenser lens [Fig. 4, #6],
 selecting a location of each of the plurality of optical fibers [Fig. 4, #3] with respect to a radial direction of the condenser lens [Fig. 4, #6] so that the laser beams are directed to plural different locations on an axis between a nozzle tip port [Fig. 4, #8] and a welding spot on an axis of the condenser lens [Fig. 4, #6] and/or a periphery of the axis [Col. 3, Lines 40-45 & 60-65; “Adjuster 18 has optical fiber holder 1 to fix a plurality of optical fibers 3 as a holder part and runner 4 to move the light beam emitting portions in optical fiber holder 1 as a mechanical part.…adjusting the amount of compression pressure applied on optical fiber holder 1 by runner 4, the amount of elastic deformation for the separated tips of tapered end of optical fiber holder 1 can be adjusted. Consequently, this can adjust positions of optical fibers 3 disposed annularly freely. By adjusting the positions of optical fibers 3, the irradiation pattern formed of light beam emitted from optical fibers 3 disposed annularly can be varied.…”; the reference explicitly discloses that by deforming the separated tips of the optical fibers, the position of the fibers are adjusted freely and thus creates a varied irradiation patter of the light beam. That is, each of the plurality of optical fibers are adjusted freely to one another]; and 
wherein distances to the collimator lens or the radial locations of the plurality of optical fibers [Fig. 4, #3] are selected to melt the molten material [Fig. 4, #7] at the plural different locations on the axis [Fig. 4, #52]. 
Kurashi discloses the benefits of the varied distances of the optical fibers in that it allows a wide variety of irradiation pattern easily and freely to obtain a high quality solder. [Col. 2, Lines 30-40]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the optical fibers as taught by Teru in view of the optical fibers as taught by Kurashi to further include the optical fibers are arranged on a periphery of the supply nozzle such that distances to the collimator lens or to the condenser lens through the collimator lens are different, a control member for moving each of the plurality of optical fibers, parallel to the supply nozzle or with respect to a radial direction of the condenser lens, selecting a location of each of the plurality of optical fibers with respect to a radial direction of the condenser lens so that the laser beams are directed to plural different locations on an axis between a nozzle tip port and a welding spot on an axis of the condenser lens and/or a periphery of the axis, and wherein distances to the collimator lens or the radial locations of the plurality of optical fibers are selected to melt the molten material at the plural different locations on the axis to allow a wide variety of irradiation pattern easily and freely to obtain a high quality solder. [Col. 2, Lines 30-40]
Kurahshi nor Teru disclose that a plurality of collimator lenses, each being arranged in each of the plurality of optical fibers to pass a laser beam therethrough; and 
the plurality of optical fibers are associated with each of the collimator lenses. 
Hirano, much like Teru, pertains to a laser processing apparatus and method utilizing optical fibers. [abstract] 
Hirano discloses a plurality of collimator lenses [Fig. 11, #151], each being arranged relative to each of the plurality of optical fibers [Fig. 11, #103] to pass a laser beam therethrough [Claim 23; “…the output ends of the plurality of optical fibers are placed in one or a plurality of ring shapes, and wherein laser beams transmitted through the plurality of optical fibers placed on at least an outermost ring of the ring shapes …” further describing the “ring shapes” as being the collimator lenses in Claim 28; “… the plurality of optical fibers are connected to a collimator fixing holder in which a plurality of collimators each having the collimator lens are placed in one or a plurality of ring shapes…”]; and 
the plurality of optical fibers  [Fig. 11, #103] are associated with each of the collimator lenses [Fig. 11, #151].
Hirano discloses the benefits of the collimator lenses in that they are able to change the laser beams each having a certain angle of divergence emitted from the optical fibers into parallel laser beams using the collimator lenses [Par. 133] to ensure equal laser irradiation on the workpiece. 
Therefore it would have been obvious to one with ordinary skill in the art to modify the optical fibers as taught by Teru in view of the collimator lenses as taught by Hirano to further include a plurality of collimator lenses, each being arranged in each of the plurality of optical fibers and the plurality of optical fibers are associated with each of the collimator lenses to pass a laser beam therethrough to ensure equal laser irradiation on the workpiece. 
As Per Claim 3, Teru discloses the supply nozzle [Fig. 2, #3] is arranged perpendicular to the condenser lens [Fig. 2, #27], the optical fibers [Fig. 2, #25] are arranged parallel to the supply nozzle [Fig. 2, #3]
As Per Claim 4, Teru discloses wherein the periphery of the welding spot [Fig. 2, #29] is irradiated at the same time as the irradiation on the axis by applying of the laser beams [Fig. 2, #11] from the plurality of optical fibers [Fig. 2, #25], or the periphery of the welding spot is irradiated before the irradiation on the axis. 
As Per Claim 6, Teru discloses characterized in that wherein at least one of a wavelength, a condensing angle, a condensing diameter, an irradiation amount to the molten material or an irradiation amount to the welding spot of the laser beam is adjusted. [Par. 16; “…Thus, with a simple configuration, the heat input position and the energy density can be changed, and the amount of heat input to the workpiece and the material powder and the melting point of the powder material can be controlled…”]
As Per Claim 18, Teru discloses all limitations of the invention wherein the laser beams irradiated from the optical fibers are respectively directed to the plural different locations around a periphery of the axis where distances to the welding spot are different.
Kurahshi, much like Teru and Hirano, pertains to an optical fiber bundle and processing equipment. [abstract] 
Kurashi discloses wherein the laser beams [Fig. 4, #A below] irradiated from the optical fibers [Fig. 4, #3] are respectively directed to the plural different locations [Fig. 4, #52] around a periphery of the axis [Fig. 4, #B below] where distances to the welding spot are different. [Fig. 4, #7; Col. 3, Lines 33-36; “…Positions of optical fibers 3 disposed annularly can be varied as indicated by arrow 51 in the drawing by moving a position of runner 4 vertically as indicated by arrow 50….”; the reference explicitly discloses that the vertical positions (50) of the  fibers (3) can be varied, and thus, the distances between the fibers (3) and the welding (in context of the prior art, soldering) spots would be also varied]

    PNG
    media_image2.png
    1436
    620
    media_image2.png
    Greyscale


Kurashi discloses the benefits of the varied distances of the optical fibers in that it allows a wide variety of irradiation pattern easily and freely to obtain a high quality solder. [Col. 2, Lines 30-40]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the optical fibers as taught by Teru in view of the optical fibers as taught by Kurashi to further include wherein the laser beams irradiated from the optical fibers are respectively directed to the plural different locations around a periphery of the axis where distances to the welding spot are different to allow a wide variety of irradiation pattern easily and freely to obtain a high quality solder. [Col. 2, Lines 30-40]
As Per Claim 19, Teru discloses  all limitations of the invention except wherein the radial locations of the plurality of optical fibers relative to a center of the condenser lens are different from each other.
Kurahshi, much like Teru and Hirano, pertains to an optical fiber bundle and processing equipment. [abstract] 
Kurashi discloses wherein the radial locations of the plurality of optical fibers [Fig. 4, #3] relative to a center of the condenser lens [Fig. 4, #G]  are different from each other. [Col. 3, Lines 33-36; “…Positions of optical fibers 3 disposed annularly can be varied as indicated by arrow 51 in the drawing by moving a position of runner 4 vertically as indicated by arrow 50….”; the reference explicitly discloses that the vertical positions (50) of the  fibers (3) can be varied, and thus, the distances between the fibers (3) and the center of condenser lens are also varied]
Kurashi discloses the benefits of the varied distances of the optical fibers in that it allows a wide variety of irradiation pattern easily and freely to obtain a high quality solder. [Col. 2, Lines 30-40]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the optical fibers as taught by Teru in view of the optical fibers as taught by Kurashi to further include wherein the radial locations of the plurality of optical fibers relative to a center of the condenser lens are different from each other to allow a wide variety of irradiation pattern easily and freely to obtain a high quality solder. [Col. 2, Lines 30-40]

Claim(s) 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Teru (JP 2003251480) in view of Kurahashi (US 7502537) in further view of Hirano (US 2014/0076870) in further view of Ogasahara (US 2015/0040364)
As Per Claim 5, Teru does not disclose wherein the distance of the molten material discharged from tip port of the supply nozzle to the welding spot is changed by moving the condenser lens which the supply nozzle penetrates or by moving the supply nozzle penetrating the condenser lens.
Ogasahara, much like Teru, pertains to irradiating a laser beam over deposited material. [abstract] 
Ogasahara discloses the distance of the molten material discharged from tip port of the supply nozzle to the welding spot is changed by moving the supply nozzle. [Par. 41; “…the build-up welding function further controls the actuator 14 to move the nozzle 12 so that the base material powder is blown and the portion to which the laser beam is irradiated is moved along the groove in the predetermined speed….”] 
Ogasahara discloses the benefits of moving the nozzle in that it ensures that wanted regions of the working surface have the material powder deposited on it. [Par. 35] 
Therefore, it would have been obvious to modify the teachings of the apparatus as taught by Teru in view of the nozzle as taught by Ogasahara to further include the distance of the molten material discharged from tip port of the supply nozzle to the welding spot is changed by moving the condenser lens which the supply nozzle penetrates or by moving the supply nozzle penetrating the condenser lens to ensure that wanted regions of the working surface have the material powder deposited on it. [Par. 35]
As Per Claim 7, Teru discloses all limitations of the invention except characterized in that wherein the supply nozzle comprises converging gas supply means, and the converging gas supply means injects the converging gas from the side of the supply nozzle so that the molten material is converged.
Ogasahara, much like Teru, pertains to irradiating a laser beam over deposited material. [abstract] 
Ogasahara discloses the supply nozzle [Fig. 1, #12] comprises converging gas supply means [Fig. 1, #7;Par. 35; “…The nozzle 12 contains a base material powder supplying unit and an argon gas supplying unit…”], and the converging gas supply means [Fig. 1, #7] injects the converging gas from the side of the supply nozzle so that the molten material is converged. [Par. 35; “…The nozzle 12 blows the base material powder together with the argon gas into a direction to which the nozzle 12 is oriented…”] 
Ogasagara discloses the benefits of supplying gas in that it is able to repair a defect generated in the base material more adequately. [Par. 68] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the nozzle as taught by Teru in view of the nozzle as taught by Ogasahara to further include the supply nozzle comprises converging gas supply means, and the converging gas supply means injects the converging gas from the side of the supply nozzle so that the molten material is converged to repair a defect generated in the base material more adequately. [Par. 68]
Response to Arguments
Applicant’s arguments, filed 07/29/2022 have been fully considered. 
Applicant’s remarks with regards to the previous prior art in respect to the newly amended claims are considered moot, as new prior art has been applied to read on said claim limitations. 
Applicant asserts that Kurahashi (US 7,502,537), does not teach to newly amended claim limitation as the prior art’s bundle of optical fibers are moved at the same time to change the positions of the optical fibers. 
The Examiner respectfully disagrees. The reference explicitly discloses [Col. 3, Lines 40-45 & 60-65; “Adjuster 18 has optical fiber holder 1 to fix a plurality of optical fibers 3 as a holder part and runner 4 to move the light beam emitting portions in optical fiber holder 1 as a mechanical part.…adjusting the amount of compression pressure applied on optical fiber holder 1 by runner 4, the amount of elastic deformation for the separated tips of tapered end of optical fiber holder 1 can be adjusted. Consequently, this can adjust positions of optical fibers 3 disposed annularly freely. By adjusting the positions of optical fibers 3, the irradiation pattern formed of light beam emitted from optical fibers 3 disposed annularly can be varied.…”; Moreover in Col. 6, Lines 41-45; “…Disposing of optical fiber 3 or 12 is not limited only to annular or parallel but various forms such as elliptical, triangular, quadrangular, star-shaped or the like may be acceptable…”] 
That is, the reference clearly discloses that not only are the distances between optical fibers are adjusted independently from one another, but the reference explicitly discloses that by deforming the separated tips of the optical fibers, the position of the fibers are adjusted freely and thus creates a varied irradiation patter of the light beam. That is, each of the plurality of optical fibers are adjusted freely to one another.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761        

                                                                                                                                                                                                 /ERIN E MCGRATH/             Primary Examiner, Art Unit 3761